 



Exhibit 10.1
SOFTWARE AND SERVICES AGREEMENT
          THIS SOFTWARE AND SERVICES AGREEMENT (this “Agreement”), dated as of
this 31st day of May, 2006 (the “Effective Date”), is made by and between Health
Benefits Direct Corporation (“HBDC”), having a place of business at 5 Radnor
Corporate Center, Suite 555, Radnor, Pennsylvania 19087, Insurint Corporation
(“Insurint”), having a place of business at 5 Radnor Corporate Center, Suite
555, Radnor, Pennsylvania 19087 and Realtime Solutions Group, L.L.C. (“Vendor”),
having a place of business at 20 North Wacker Drive, Suite 4000, Chicago,
Illinois, 60606.
          WHEREAS, Vendor, Insurint and HBDC desire to enter into this Agreement
to provide for, among other things, the license of certain software, technology
and related documentation by Vendor to Insurint, and the development and
ownership of derivative works thereof by Insurint.
          NOW THEREFORE, in consideration of the mutual covenants and conditions
set forth herein, and intending to be legally bound hereby, each of Vendor,
Insurint and HBDC agrees as follows:
1. DEFINITIONS
          In addition to the capitalized terms defined throughout this
Agreement, the following terms when used herein shall have the respective
meanings assigned to them below:
          1.1 “Certificate of Compliance” means a written certificate of a duly
authorized representative of Vendor stating that the Software functions in
compliance with the written specifications provided by Vendor.
          1.2 “Deliverables” means the Derivative Works, customizations and any
other processes and information developed or created for or provided to Insurint
by, or on behalf of, Insurint, Primary Contractor, Secondary Contractor or
Vendor, including any Derivative Works, customizations and any other processes
and information developed by Primary Contractor or Secondary Contractor during
the performance of the Services.
          1.3 “Derivative Works” means the Materials, as modified or enhanced by
or on behalf of Insurint or as part of the Services, and any modifications,
enhancements and derivative works based on, or derived from, the Materials,
including without limitation any translation, abridgement, condensation, or any
other form in which a work may be recast, transformed, or adapted.
          1.4 “Disabling Code” means any lock, clock, timer, counter, copy
protection feature, replication device, “virus” or “worm,” as those terms are
commonly used in the computer industry, or other software code that may
(a) lock, disable, or erase any software, programs, or data of Users, (b) limit
or prevent full use of or copying of the materials as permitted under this
Agreement, (c) harm or otherwise interfere with servers or data processing
hardware (including terminals, auxiliary storage, and communication and
peripheral devices), or (d) require action or intervention by Vendor or any
other person to allow use of the materials as permitted under this Agreement.
          1.5 “Documentation” means, when used with respect to software or other
technology, all documentation, technical manuals, operator and user manuals,
flow diagrams, file descriptions and other written information describing the
functions, operational characteristics and specifications of such software or
other technology, or explaining how to install, use, maintain and/or support
such software or other technology.
          1.6 “Insurint Agent” means any Person engaged in marketing, promoting
or selling health benefits or insurance policies, products or services, which
Person shares any portion of the corresponding compensation from any such sales
with Insurint.
          1.7 “Insurint Customer” means any Person to whom Insurint and its
affiliates and subsidiaries provide products or services, and the direct and
indirect customers of any such Person.
          1.8 “Insurint Data” means (a) all data and information provided by or
on behalf of any User, (b) all data and information of any User(s) to which
Vendor has access under this Agreement, and (c) all data and information
obtained, developed or produced by Vendor in connection with any of the
foregoing.

1



--------------------------------------------------------------------------------



 



          1.9 “Laws” means laws, rules, regulations or orders of any
governmental, regulatory or judicial authority or the rules of any stock
exchange.
          1.10 “Maintenance Services” means support and maintenance services for
the Software provided by Vendor to Insurint pursuant to this Agreement or any
attachments hereto.
          1.11 “Materials” means the Software, and all Documentation, Source
Code and Object Code associated with the Software.
          1.12 “Nonconformity” means an error or defect in the Software or in
any Deliverable, or any other failure of the Software or Deliverable to operate
in compliance with the Software’s or Deliverable’s corresponding Documentation,
written specifications published by Vendor, or any written specifications agreed
to in writing by both parties hereto.
          1.13 “Object Code” means computer programming code, routines and
programs in machine executable form.
          1.14 “Person” means any individual, partnership, limited liability
company, joint venture, corporation, trust, association, unincorporated
organization or other form of entity.
          1.15 “Privacy Laws” means all laws, rules, regulations and court
orders governing the privacy of the Insurint Data, including without limitation
the Gramm-Leach-Bliley Act of 1999 and the regulations promulgated thereunder,
as the same may be amended from time to time, and similar laws, rules,
regulations and court orders in other jurisdictions.
          1.16 “Professional Services” means the customization and other
professional services provided by or on behalf of Vendor to Insurint, as further
described in Exhibit B hereto.
          1.17 “Services” means the Professional Services, Maintenance Services
and any other support or training services provided by Vendor to Insurint.
          1.18 “Software” means the software programs and technology listed on
Exhibit A, as such list may be jointly amended by the parties from time to time,
all Object Code and Source Code relating thereto and all updates, new versions,
new releases and upgrades to the Software offered or created by or for Vendor.
          1.19 “Source Code” means computer programming code, routines and
programs in human and machine readable form, including, to the extent available,
all documentation, programming specifications, listings of instructions,
diagrams and drawings necessary to understand, use and maintain such computer
programming code, routines and programs.
          1.20 “System” means any information technology product, solution or
service with which the Software operates or shares data, including without
limitation any operating system, development platform, or application software.
          1.21 “Users” means (a) Insurint and its affiliates and subsidiaries
and their respective employees, agents and providers; (b) Insurint Customers,
insurance carriers and other persons or entities authorized by Insurint; and
(c) Insurint Agents.
2. LICENSE RIGHTS
          2.1 License Grant. Vendor hereby grants to Insurint a worldwide,
transferable (if transferred in accordance with Section 12.3), non-exclusive,
perpetual, irrevocable right and license to use, display, copy, modify, enhance
and access (“Use”) the Materials and create Derivative Works for Use within, and
strictly limited to, the field of use of the marketing, promotion and sale of
health benefits or insurance products by Insurint or its affiliates or
subsidiaries or any of their respective employees and agents, or an Insurint
Agent. The foregoing license grant includes the right to grant sublicenses
(through one or more tiers) to provide access to and use of the Materials to
Users, solely in support of the marketing, promotion and sale of health benefits
or insurance products where the sale is made by Insurint, or its affiliates or
subsidiaries or any of their respective employees and agents or by an Insurint
Agent. The Users may use, display, copy, modify, enhance, access and create
Derivative Works of, and based on, any product, solution or service developed,
based on or incorporating the Materials or any derivative work thereof at
multiple locations simultaneously, both within and outside the United States.
The license rights granted to Insurint hereunder shall include rights to
practice under any patents owned or licensed to Vendor claiming or covering the
Materials or any features, functions or methodologies embodied therein.

2



--------------------------------------------------------------------------------



 



          2.2 Delivery. Within two calendar days following the Effective Date
and upon Insurint’s request, Vendor shall deliver to Insurint master copies of
the Materials (including both Object Code and Source Code of the Software).
Thereafter, promptly after Vendor first distributes an update to or new version,
release or upgrade of any Software and Documentation to any other customer of
Vendor (and in any event within ten calendar days), Vendor shall deliver to
Insurint master copies of such Software and Documentation.
          2.3 Acceptance. Following delivery of the Software under this
Agreement, Insurint (itself or through one or more third parties) shall test and
implement the Software. If, following such acceptance testing, Insurint notifies
Vendor that the Software contains one or more Nonconformities, Vendor shall make
continuous, commercially reasonable efforts to repair or replace such item
within ten calendar days of its receipt of such notice of Nonconformities and
shall deliver a Certificate of Compliance to Insurint to indicate that Insurint
may begin retesting. If Vendor cannot correct the Software so that it is free of
Nonconformities within a thirty day period, then Insurint may, in addition to
other rights and remedies that may be available to Insurint, terminate this
Agreement, return to Vendor the Software and, Vendor shall reimburse Insurint
for the full amount previously paid under this Agreement for the Software or
such portions of the Software, as applicable, within 30 calendar days following
receipt of the rejected item by Vendor.
          2.4 No Dependency. The continuation of license rights granted under
this Agreement shall not be dependent on Insurint purchasing or continuing to
purchase any maintenance or support services from Vendor.
          2.5 Professional Services. Vendor shall provide the Professional
Services at the request of Insurint and pursuant to this Agreement and the terms
and conditions set forth on Exhibit B.
3. INTELLECTUAL PROPERTY RIGHTS
          3.1 Materials. Vendor owns and shall continue to own all intellectual
property in or attached to the Materials, subject to the license rights granted
by Vendor hereunder and the ownership rights in Sections 3.2, 3.3, 3.4 and 3.5.
          3.2 Deliverables. Vendor hereby irrevocably and perpetually assigns to
Insurint all right, title, and interest (including all copyrights, patent rights
and rights of invention) in and to the Deliverables.
          3.3 Derivative Works. Insurint shall own, and Vendor hereby
irrevocably and perpetually assigns to Insurint, all right, title and interest
(including all copyrights, patent rights and rights of invention) in Derivative
Works made by or on behalf of Insurint, Insurint Customers, any other agents of
Insurint or by Vendor as part of the Professional Services and no license is
granted to Vendor with respect to such Derivative Works.
          3.4 Insurint Course Materials. Insurint shall have the right to create
courses and course materials in order to train its employees on the use of the
Software. Any such courses and course materials created by Insurint shall be the
exclusive and proprietary property of Insurint.
          3.5 Insurint Ownership of Insurint Data. All Insurint Data, together
with any associated copyright and other intellectual property rights, shall be
the sole and exclusive property of Insurint, free and clear of all liens,
encumbrances or other security interests. Without Insurint’s prior written
approval (in its sole discretion), the Insurint Data shall not be: (a) used by
Vendor other than in connection with fulfilling its obligations under this
Agreement, (b) disclosed, sold, assigned, leased or otherwise provided to third
parties by Vendor, or (c) commercially exploited by or on behalf of Vendor.
Vendor hereby irrevocably assigns, transfers and conveys to Insurint without
further consideration all of its right, title and interest in and to the
Insurint Data, together with any copyright and other associated intellectual
property rights. Upon Insurint’s request, Vendor shall execute and deliver to
Insurint all instruments and other documents, and shall take such other actions
as may be necessary or as reasonably requested by Insurint, so that Insurint may
protect and defend its rights in and to such Insurint Data and associated
copyright and other intellectual property rights.
          3.6 Further Assurances. Upon the request of Insurint, Vendor shall
execute and deliver any and all additional instruments and documents and take
such other future actions as may be necessary or reasonably requested by
Insurint to document Insurint’s rights in and to the Deliverables and Derivative
Works or to enable Vendor to secure, register, maintain, enforce, and otherwise
fully protect its rights in and to the Deliverables and Derivative Works.

3



--------------------------------------------------------------------------------



 



4. MAINTENANCE AND SUPPORT
          Vendor shall provide Insurint with Maintenance Services for the
Software, while the Maintenance Services are in effect, as follows:
          4.1 Vendor shall provide telephone assistance and such other services
and assistance as are necessary to cause the Software to perform in accordance
with its Documentation and specifications and to otherwise cause the Software to
conform to the warranties set forth in this Agreement. Availability of
assistance and response times shall be set forth in Exhibit C.
          4.2 Vendor shall be responsible for resolving all problems with the
Software reported by Insurint that impair one or more of the essential features
or functions of the Software, including without limitation diagnosing whether a
problem is related to hardware or to the Software and, in the case of a problem
related to the Software, taking the steps necessary to cause the appropriate
response to be made to such problem. If it is determined that the problem is
caused by Insurint’s hardware, then Vendor will be compensated for its time in
diagnosing the problem. In any event, Vendor shall fully cooperate with other
vendors as necessary to resolve any such problems.
          4.3 Vendor shall provide Insurint at any scheduled release date (at no
charge) (i) while the Maintenance Services are in effect with all new releases,
enhancements, updates, corrections or other modifications (regardless of how
characterized) to the Software and (ii) during the first five years while the
Maintenance Services are in effect, all new versions of the Software (including,
updates and corrections to the Source Code for items provided pursuant to
clauses (i) or (ii) of this paragraph) that are distributed, designed, developed
or created by Vendor. Without limiting the foregoing, Vendor shall provide
updates to the Software to enable them to operate under new versions or releases
of the operating systems used by Insurint so long as they are technically
feasible.
          4.4 Vendor shall, upon discovery, notify Insurint of any known
problems with the Software and shall provide to Insurint any discrepancy reports
or technical newsletters when such problems are identified and listing all known
“bugs” and their status and, to the extent possible, providing “fixes” and/or
work-around procedures for such problems.
          4.5 Maintenance Services shall be provided at no charge for the first
12 months from date of acceptance of the Software (the “Initial Period”).
          4.6 Following the Initial Period, Insurint shall have the option to
require Vendor to provide additional Maintenance Services to Insurint in
accordance with Exhibit A. In the event Insurint so elects, Insurint shall pay
to Vendor an annual fee of $100,000, payable as set forth in Exhibit A, for any
future Maintenance Services to be provided by Vendor.
          4.7 Subject to the provisions of this Agreement allowing for
suspension of Maintenance Service, Vendor shall, at the request of Insurint,
provide Maintenance Services for at least 12 months beyond the Initial Period.
Insurint may terminate Maintenance Services upon 30 days’ written notice, to be
effective any time after the Initial Period, at which time the Maintenance
Services shall cease and Insurint shall no longer be obligated to pay additional
fees for such Maintenance Services, or, if the maintenance fee was prepaid for a
specified period of time, Vendor shall refund a prorated amount for the period
covered by the fee remaining after termination is effective. Insurint may have
Maintenance Services reinstated after any cancellation thereof upon written
request to Vendor.
          4.8 After the Initial Period plus the first year of Maintenance
Services, Vendor may terminate Maintenance Services at any time upon 90 calendar
days’ prior written notice; provided, however, that if Vendor does so and
Insurint does not have a current version of the Source Code for the Software
involved, Vendor shall provide that Source Code to Insurint, upon Insurint’s
request, at least 60 calendar days prior to the actual termination of
Maintenance Services.
          4.9 Each party hereto acknowledges and agrees that the provision of
Maintenances Services by Vendor to Insurint shall not be a requirement of
obtaining or continuing Insurint’s license rights under this Agreement. If for
any reason the Maintenance Services are terminated, Insurint’s rights under this
Agreement shall not be affected in any manner. Without limiting the foregoing,
if Vendor becomes the subject of a Bankruptcy Event and in connection therewith
Vendor is relieved of its obligations under this Agreement with respect to the
Maintenance Services pursuant to Section 365(n) of the Bankruptcy Code or Vendor
otherwise ceases to perform such obligations in connection with the Bankruptcy
Event, the

4



--------------------------------------------------------------------------------



 



portions of the applicable schedule covering Maintenance Services shall
terminate automatically upon the occurrence of the Bankruptcy Event and Insurint
shall be relieved of Insurint’s payment obligations with respect to the
Maintenance Services without affecting Insurint’s license rights under this
Agreement (Insurint’s payment obligations with respect to Maintenance Services
shall not be deemed to be “royalty payments,” as used in Section 365(n)(2)(B) of
the Bankruptcy Code). For purposes of this Section 4.9, “Bankruptcy Event” shall
mean (i) if Vendor becomes insolvent, (ii) if, voluntarily or involuntarily,
proceedings by or against Vendor are instituted in bankruptcy or under any
insolvency law, (iii) if a receiver or custodian is appointed for Vendor,
(iv) if proceedings are instituted by or against Vendor for corporate
reorganization or the dissolution of Vendor, which proceedings, if involuntary,
shall not have been dismissed within 30 calendar days after the date of filing,
(v) if Vendor makes an assignment for the benefit of creditors, or (vi) if
substantially all of the assets of Vendor are seized or attached and not
released within 30 calendar days thereafter.
5. COMPENSATION
          5.1 Fees. In consideration of the license rights granted by Vendor
hereunder and the other covenants of Vendor hereunder, HBDC shall pay to Vendor,
on behalf of Insurint, the license fees as set forth in Exhibit A (the “License
Fees”). No other fees or amounts beyond those expressly set forth in this
Agreement are required for Insurint or the Users to enjoy all of the rights
granted under this Agreement.
          5.2 Taxes. Insurint shall be responsible for all federal, state, local
and other sales, use and other similar taxes that may be imposed by law upon
Insurint or Vendor, other than taxes based upon the income of Vendor with
respect to the license rights granted hereunder. Where Vendor is required to
collect and remit any such taxes under applicable law, Vendor shall separately
state such taxes on its invoices to Insurint and shall remit all amounts
received on account thereof to the appropriate taxing authority. Vendor shall
maintain full and detailed records of all such taxes invoiced to Insurint and
paid to the taxing authority by Vendor.
          5.3 Invoices. Vendor shall submit invoices to Insurint as specified in
Exhibit A detailing the amounts payable by Insurint hereunder. Insurint shall
remit payment to Vendor within 30 calendar days following its receipt of each
such invoice; provided that Insurint may withhold payment of any amounts that
are disputed by Insurint in good faith pending resolution of the dispute.
          5.4 Best Customer Pricing by Vendor. Notwithstanding anything to the
contrary herein, Vendor guarantees that the fees charged to Insurint hereunder
shall be as good as or better than the fees and other amounts charged by Vendor
to any of its other customers that have made arrangements with Vendor that are
substantially similar to those hereunder for the receipt of similar license
rights and with similar terms. Should Vendor provide any of such other customers
with similar rights for lower fees or other amounts as compared to those charged
to Insurint hereunder, Vendor shall promptly offer Insurint the benefit of such
more favorable fees and other amounts. Upon Insurint’s reasonable request,
Vendor shall provide written confirmation signed by an officer of Vendor that
Vendor is in full compliance with the requirements of this Section.
6. REPRESENTATIONS, WARRANTIES AND COVENANTS
          6.1 Mutual. Each party hereto hereby represents and warrants to the
other that (a) it has all requisite corporate power and authority (or if a party
is not a corporation, such party represents and warrants that it has sufficient
power and authority under its organizational documents or agreements) to enter
into this Agreement and to carry out the transactions contemplated hereby,
(b) the execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate (or, as applicable, other entity) action on the part
of such party, (c) this Agreement has been duly executed and delivered by such
party and (assuming the due authorization, execution, and delivery hereof by the
other party) is a valid and binding obligation of such party and enforceable
against it in accordance with its provisions, and (d) its entry into this
Agreement does not violate or constitute a breach of any agreement to which it
is a party or otherwise bound.
          6.2 Materials and Deliverables. Vendor represents and warrants to
Insurint that (a) Vendor has all necessary rights, title, licenses, permissions,
and approvals required to grant the rights and licenses to the Materials and
Deliverables as set forth in this Agreement, (b) Vendor has not received any
written notice or claim, and is not otherwise aware, that the Materials or any
Deliverable, or the use thereof as contemplated by this Agreement, infringes on
or misappropriates, or would infringe on or misappropriate, the copyright,
patent, trademark, trade secret, or other intellectual property or other
proprietary rights of any third party, and (c) the Materials and the
Deliverables, and use of each of the foregoing as contemplated by this
Agreement, do not violate any laws, rules, or regulations of any governmental or
judicial authority.

5



--------------------------------------------------------------------------------



 



          6.3 Media. To the extent any of the Materials or Deliverables are
furnished hereunder on magnetic, optical, or other storage media, Vendor
represents and warrants to Insurint that such media shall be free from defects
in material and workmanship under normal use for a period of one year from the
date of its delivery by Vendor to Insurint (the “Media Warranty Period”). If
Insurint, during the Media Warranty Period, notifies Vendor of any breach of the
foregoing warranty, Vendor shall replace, at Vendor’s expense, the defective
media.
          6.4 Services. Vendor represents and warrants to Insurint that (a) the
professional staff it assigns to perform Services shall be competent to perform
the Services rendered by them as required hereunder, and (b) the Services
performed under this Agreement shall be of professional quality, consistent with
generally accepted industry standards for the performance of services of a
similar nature. If Insurint, within the 60 calendar days immediately following
Vendor’s performance of any portion of the Services, notifies Vendor of any
breach of the foregoing warranty that results in non-conforming Services, Vendor
shall re-perform such Services such that they conform with the foregoing
warranty. If Vendor is unable to properly re-perform such Services within a
reasonable period of time, or if Insurint reasonably determines that such
re-performance is impractical, Vendor shall, if so directed by Insurint,
promptly refund to Insurint any fees for Maintenance Services or the
Professional Services, as applicable, paid by Insurint for the non-conforming
Services.
          6.5 Compliance with Law. Vendor represents and warrants to Insurint
that in performing its obligations and exercising its rights under this
Agreement, Vendor shall comply (and shall require all of its personnel and
agents providing Services hereunder or otherwise involved in Vendor’s
performance under this Agreement to comply) with all applicable laws, rules,
regulations, and other governmental requirements relating to or affecting this
Agreement or the work to be performed by Vendor hereunder, and that Vendor shall
obtain and maintain all permits, licenses, and consents required in connection
therewith. Without limiting the foregoing, Vendor represents and warrants to
Insurint that in performing its obligations and exercising its rights under this
Agreement, Vendor shall comply with all applicable privacy laws, as well as all
regulations promulgated under any of the foregoing.
          6.6 No Open Source Code. Vendor represents and warrants to Insurint
that neither the Software nor any Deliverables provided by Vendor to Insurint
under this Agreement or any addendum hereto contain any freeware, computer code,
or other items or materials that are subject to the GNU General Public License
or any other open source license agreement.
          6.7 Operation of Software. Vendor represents and warrants to Insurint
that, for a period of 12 months after acceptance (the “Software Warranty
Period”), the Software shall not contain any Nonconformities. If Insurint,
within the Software Warranty Period, notifies Vendor of any breach of the
foregoing warranty, Vendor shall use commercially reasonable efforts to correct
the Nonconformity. If Vendor is unable to correct the Nonconformity within 30
calendar days, Vendor shall, if so requested by Insurint, promptly refund to
HBDC the License Fees (or refund to Insurint a portion of the fees for
Maintenance Services, if the Nonconformity is related to an Update) paid by HBDC
for the defective Software.
          6.8 Deliverables. Vendor represents and warrants to Insurint that, for
a period of 12 months after acceptance (the “Deliverable Warranty Period”), the
Deliverables (as delivered by Vendor) shall substantially conform to their
applicable specifications. If Insurint, within the applicable Deliverable
Warranty Period, notifies Vendor of any breach of the foregoing warranty, Vendor
shall use commercially reasonable efforts to correct the Nonconformity. If
Vendor is unable to correct the Nonconformity within 30 days, or if Insurint
reasonably determines that such correction is impractical, Vendor shall, if so
directed by Insurint, promptly refund to Insurint the fees paid by Insurint for
the defective Deliverables.
          6.9 No Disabling Code. The Software does not contain, and Vendor shall
not insert into the Software any Disabling Code. Vendor shall use up-to-date,
appropriate and commercially available virus scanning software (e.g., McAfee,
Norton) and shall institute and follow reasonable virus scanning procedures.
Vendor shall take commercially reasonable precautions so that Vendor does not
transmit a Virus to any Insurint computing system.
          6.10 THE WARRANTIES AND REPRESENTATIONS STATED WITHIN THIS AGREEMENT
ARE EXCLUSIVE, AND IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.
7. INSURANCE, DISCLAIMERS AND LIMITATIONS OF LIABILITY
          7.1 Insurance. Vendor shall carry at least the following insurance
coverage throughout the Term:

6



--------------------------------------------------------------------------------



 



               7.1.1 Commercial General Liability insurance, including personal
injury, advertising injury, products and completed operations and contractual
liability, in an amount not less than $2,000,000 per occurrence;
               7.1.2 Worker’s compensation in statutory limits;
               7.1.3 Professional Liability and Cyber Risk insurance in the
minimum amount of $1,000,000 per claim and in the policy term aggregate,
covering losses resulting from Vendor’s performance of the services in this
agreement; and
               7.1.4 Employee dishonesty in a minimum amount of $300,000 per
occurrence.
          7.2 Additional Obligations. Vendor shall furnish Insurint with
certificates of insurance evidencing the above coverages and providing for at
least 30 calendar days’ prior written notice to Insurint of cancellation or
material modification. Except for the workers’ compensation policies, all
policies of insurance shall name Insurint as an additional insured. Each policy
shall contain a provision that no act or omission of Vendor shall affect or
limit the obligation of the insurer to pay Insurint the amount of any loss
sustained. The foregoing policies, with the exception of professional liability
insurance, shall be carried on an occurrence basis. Insurance carried on a
claims made basis shall be carried for a sufficient period after the Term of
this Agreement to cover all claims. The insurance coverages shall be primary,
and all coverage shall be non-contributing with respect to any other insurance
or self insurance which may be maintained by Insurint. With the exception of
professional liability and cyber risk insurance, all coverage required by this
Agreement shall include a waiver of subrogation and a waiver of any
insured-versus-insured exclusion regarding Insurint (provided that this waiver
of subrogation shall not circumvent Vendor’s indemnification obligations under
the terms of the Agreement). For the avoidance of doubt, any policy amounts or
limitations shall not in any event be construed as limitations or expansions on
Vendor’s liability under the Agreement. Vendor shall be responsible for risk of
loss of, and damage to, equipment, software or other materials in its possession
or under its control.
          7.3 Limitation on Certain Damages. EXCEPT IN CONNECTION WITH: (A) THE
INDEMNIFICATION OBLIGATIONS OF VENDOR UNDER SECTION 8; (B) LIABILITY RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF VENDOR OR ITS
PERSONNEL; (C) EITHER PARTY’S LIABILITY FOR A BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS UNDER SECTION 9 AND (D) EITHER PARTY’S AGGREGATE LIABILITY
OBLIGATIONS UNDER SECTION 7.4, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY LOST PROFIT OR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES ARISING UNDER OR IN CONNECTION WITH A BREACH OR ALLEGED BREACH
OF THIS AGREEMENT, EVEN IF SUCH OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.
          7.4 Maximum Aggregate Liability of the Parties. IN NO EVENT SHALL
EITHER PARTY’S AGGREGATE LIABILITY TO THE OTHER PARTY WITH RESPECT TO ANY AND
ALL CLAIMS AT ANY AND ALL TIMES ARISING FROM OR RELATED TO THE SUBJECT MATTER OF
THIS AGREEMENT, IN CONTRACT, TORT, OR OTHERWISE, EXCEED THE AMOUNT OF $550,000.
8. INDEMNIFICATION
          8.1 By Vendor. Vendor shall defend Insurint, its affiliates, and their
respective directors, officers, employees, agents, contractors, successors, and
assigns (each, an “Indemnified Party”) from and against any and all claims,
demands, investigations, and causes of actions by third parties (each, a
“Claim”) to the extent such Claims are based on or arise from (a) any
allegations that any of the Materials (including any open source code
incorporated therein), Deliverables (as such Deliverables are delivered by
Vendor), Professional Services or Maintenance Services infringe upon or
misappropriates the patent, copyright, trademark, trade secret, or other
intellectual property or proprietary rights of a third party, (b) any bodily
injury (including death) or damage to or loss of any tangible personal or real
property caused by the actions or omissions of Vendor, its affiliates, or any of
their respective directors, officers, employees, agents, contractors,
successors, or assigns, or (c) any allegation that any of Vendor’s personnel is
an employee of Insurint by virtue of performing any Services under this
Agreement or otherwise. In addition, Vendor shall indemnify and hold each
Indemnified Party harmless from and against any and all damages, losses, fines,
penalties, costs, and other amounts (including reasonable attorney’s fees and
expenses) incurred or suffered by any such Indemnified Party in connection with
any such Claims.
          8.2 Additional Remedy. If Insurint is enjoined or otherwise
prohibited, or is reasonably likely in the opinion of Insurint’s counsel to be
enjoined or otherwise prohibited, from using any of the Materials or
Deliverables (as such Deliverables are delivered by Vendor), or a portion of any
of the foregoing, based on a Claim covered by Vendor’s indemnification
obligations under

7



--------------------------------------------------------------------------------



 



Section 8.1(a) above, then Vendor shall, at its sole expense and option and in
addition to fulfilling its obligations under Section 8.1: (a) obtain for
Insurint the right to use the infringing portion(s) of the affected Materials or
Deliverables, (b) modify the infringing portion(s) of affected Materials or
Deliverables so as to render them non-infringing without substantially
diminishing or impairing their functionality, (c) replace the infringing portion
of the affected Materials or Deliverables with non-infringing items of
substantially similar functionality, or (d) request that Insurint return the
Materials or Deliverables in question to Vendor and Vendor shall promptly refund
to HBDC the License Fees (or refund to Insurint a portion of the fees for
Maintenance Services, if the Claim is related to an Update) paid by HBDC for the
Materials.
9. CONFIDENTIAL INFORMATION
          9.1 Confidential Information means information, in any form, related
to the subject matter of this Agreement and any of the projects hereunder
(including any third party information), and the business of the disclosing
party, which (a) derives economic value, actual or potential, from not being
generally known to or readily ascertainable by other persons who can obtain
economic value from the disclosure or use of the information, (b) is the subject
of efforts by the disclosing party or owner of the third party Confidential
Information that are reasonable under the circumstances to maintain the secrecy
of the information, (c) is identified by either party as “Confidential” and/or
“Proprietary,” or which, under all of the circumstances, ought reasonably to be
treated as confidential and/or proprietary, including this Agreement, or (d) is
accessed by the receiving party and is of the nature that a reasonable person
would consider or should consider such information to be of a confidential or
proprietary nature, whether or not the disclosing party marks such information
“confidential.”
          9.2 Except as otherwise permitted hereunder, neither party shall
disclose to a third party Confidential Information of the other party. The
receiving party shall use the same degree of care as it uses to protect the
confidentiality of its own confidential information of like nature, but no less
than a reasonable degree of care, to maintain in confidence the Confidential
Information of the disclosing party. The foregoing obligations shall not apply
to any information that: (a) is required to be disclosed by law, subpoena or
other process, (b) is disclosed in connection with any application for patent or
copyright protection with respect to the intellectual property rights specified
in Article 3 or (c) is disclosed in connection with any dispute, claim or action
between the parties. Upon Insurint’s request or completion of Vendor’s
obligations under this Agreement, Vendor shall return or destroy all material in
its possession or control, in any medium, that contains or is based on
Insurint’s Confidential Information.
          9.3 In the event of any disclosure or loss of, or inability to account
for, any Confidential Information of the disclosing party, the receiving party
promptly shall: (a) notify the disclosing party upon becoming aware thereof;
(b) take such actions as may be necessary or reasonably requested by the
disclosing party to minimize the violation; and (c) cooperate in all reasonable
respects with the disclosing party to minimize the violation and any damage
resulting therefrom.
          9.4 The obligations of confidentiality hereunder shall survive the
termination or expiration of this Agreement.
          9.5 Confidential Information shall not include any information that
(a) is at the time of disclosure, or thereafter becomes, through a source other
than the receiving party, publicly known, (b) is subsequently learned from a
third party that does not impose an obligation of confidentiality on the
receiving party, (c) was known to the receiving party at the time of disclosure,
or (d) is developed independently by the receiving party.
          9.6 Each party’s Confidential Information shall remain the property of
that party. Nothing contained in this Section 9 shall be construed as obligating
a party to disclose its Confidential Information to the other party, or as
granting to or conferring on a party, expressly or impliedly, any rights or
license to the Confidential Information of the other party, and any such
obligation or grant shall only be as provided by other provisions of this
Agreement.
10. TERM AND TERMINATION; SURVIVAL
          10.1 Term. The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue until terminated as set forth herein.
          10.2 Termination by Insurint. Insurint may terminate the Term of this
Agreement, with or without cause, at any time on 30 calendar days’ prior written
notice to Vendor.

8



--------------------------------------------------------------------------------



 



     10.3 Survival. The following shall survive the termination of this
Agreement: (a) provisions of Sections 1, 2.1, 2.4, 3, 7.3, 8, 9, 10.3, 10.4 and
12 and (b) any other provisions of this Agreement necessary to interpret the
respective rights and obligations of the parties hereunder.
     10.4 Continuing License Rights. The license rights in the Materials granted
under this Agreement shall survive any termination of this Agreement in
perpetuity in accordance with the express terms of this Agreement, solely for
the purpose of allowing Insurint and other Users to continue to provide
Materials-based services to and otherwise support any of its or the Insurint
Customers who have agreed to sublicense or otherwise receive the benefit of the
Materials or receive any Materials-based products, solutions or services, prior
to the effective date of such termination, except to the extent Insurint has
requested, and received, a refund of all amounts payable hereunder.
11. CONSULTING SERVICES
     11.1 Use of Contractor. Vendor agrees to make Pete Gries (“Primary
Contractor”) available to Insurint for the purpose of providing technical
assistance and assistance in design, development and implementation,
programming, training, consulting, project management and other related services
as designated by Insurint and Primary Contractor from time to time (the
“Contractor Services”) for a period of 12 months following the Effective Date
(the “Initial Contractor Period”). Primary Contractor shall provide the
Contractor Services as necessary and at the request of Insurint, and shall be
paid directly by Insurint. In the event that Primary Contractor becomes
unavailable or unable to provide the Contractor Services for any reason at any
time before or during the Initial Contractor Period, Vendor agrees to make
available to Insurint another contractor with similar skills and experience
(“Secondary Contractor”) for the purpose of providing the Contractor Services to
Insurint.
12. MISCELLANEOUS PROVISIONS
     12.1 Noncompetition. Vendor shall not, directly or indirectly, incorporate
any Insurint Data or Deliverables into the Materials for delivery to any
third-party or for use in Vendor’s existing and future business or operations,
nor may Vendor create a product that is substantially similar with any product
incorporating any of the Deliverables.
     12.2 Independent Contractor. In making, and performing under, this
Agreement, Vendor shall be deemed to be acting as an independent contractor of
Insurint and neither Vendor nor its employees shall be deemed an agent, legal
representative, joint venturer or partner of Insurint. Neither party is
authorized to bind the other to any obligation, affirmation or commitment with
respect to any other person or entity. Neither party’s employees, consultants or
agents are employees, consultants or agents of the other party by virtue of this
Agreement and neither party’s employees shall be entitled to participate in any
of the other party’s employee benefits. Neither party shall be responsible for
payment of workers’ compensation, disability benefits or unemployment insurance,
or for withholding or paying employment-related taxes on behalf of the other
party or its employees, consultants or agents.
     12.3 Assignment; Binding Effect. Vendor may not assign, delegate or
transfer, by operation of law or otherwise, this Agreement (in whole or in
part), or any of Vendor’s obligations hereunder, without the prior written
consent of Insurint, which consent shall not be unreasonably withheld or
delayed. Insurint may assign, delegate or transfer, by operation of law or
otherwise, all of its rights under this Agreement to an affiliate or subsidiary
of Insurint or to any Person who purchases all or substantially all of the
business or assets of Insurint to which this Agreement relates, provided that
such Person agrees in advance and in writing to be bound by the terms,
conditions and provisions of this Agreement. Subject to the foregoing, all of
the terms, conditions and provisions of this Agreement shall be binding upon and
shall inure to the benefit of each party’s successors and permitted assigns. Any
assignment, delegation, or transfer in violation of this provision shall be void
and without legal effect.
     12.4 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Vendor are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the Bankruptcy
Code. The parties agree that Insurint or other Users, of such license rights
under this Agreement, shall retain and may fully exercise all of their rights
and elections under the Bankruptcy Code consistent with this Agreement. Pursuant
to Section 365(n)(4) of the United States Bankruptcy Code, Insurint or other
Users request that Vendor and its trustees perform this Agreement, provide to
Insurint or other Users all applicable intellectual property, and not interfere
with the rights of the Insurint or other Users as provided in this Agreement.
     12.5 Third Party Beneficiaries. Except as expressly stated herein, nothing
in this Agreement shall confer any rights upon any Person other than the parties
and the other Users and their respective successors and permitted assigns.

9



--------------------------------------------------------------------------------



 



     12.6 Use of Name. Neither party shall use the name(s), trademarks, trade
names, service marks, or other marks of the other party, whether registered or
not, in publicity releases or advertising or in any other manner, including
company lists, marketing lists or client lists, without securing the prior
written approval of an authorized representative of the other party. Further,
Vendor shall not provide any Insurint contact or key person information to any
affiliate of Vendor or any third party, unless Insurint has approved such in
advance. Notwithstanding anything to the contrary contained in this Agreement,
in the event of any violation of this Section 12.6, the non-defaulting party
shall have, in addition to any other rights and remedies, the right and remedy
of applying to any court of competent jurisdiction for an injunction to restrain
the defaulting party from continuing the violation.
     12.7 Governing Law, Dispute Resolution. Any dispute between the parties
arising out of or relating to this Agreement, including with respect to the
interpretation of any provision of this Agreement and with respect to the
performance by Vendor or Insurint, shall be resolved as provided in this
Section 12.7.
          12.7.1 Prior to instituting formal proceedings, Insurint and Vendor
shall attempt to resolve all disputes arising out of or relating to this
Agreement through internal escalation to senior executives that do not dedicate
substantial attention to the daily performance of this Agreement. If the Parties
are unable to resolve any disputes after compliance with such informal
escalation processes, either party shall be permitted to institute formal
proceedings pursuant to Section 12.7.2. This Section 12.7.1 shall not be
construed to prevent a party from instituting: (i) formal proceedings earlier to
avoid the expiration of any applicable limitations period; (ii) claims for
injunctive relief or other equitable relief, if necessary to protect its
interests pending completion of any informal escalation process; or
(iii) proceedings to preserve a superior position with respect to other
creditors. Nothing in this Agreement shall limit either party’s right to any
other remedies in equity or at law, including the recovery of damages.
          12.7.2 For all litigation that may arise with respect to this
Agreement, each party expressly consents to the jurisdiction of the state or
federal courts in the Commonwealth of Pennsylvania and hereby further
irrevocably waive any claim that any such court lacks jurisdiction over it, and
agrees not to plead or claim, in any legal action or proceeding with respect to
this Agreement brought in any of the aforesaid courts, that any such court lacks
jurisdiction over it. The parties hereby irrevocably waive any objection that it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Agreement the courts
referred to in this Section and hereby further irrevocably waive and agree not
to plead or claim in any such court that any such action or proceeding brought
in any such court has been brought in an inconvenient forum. The parties further
irrevocably consent to the service of process from any of the aforesaid courts
by mailing copies thereof by registered or certified mail, postage prepaid, to
such party at its address set forth in the opening paragraph of this Agreement,
with such service of process to become effective ten days after such mailing.
          12.7.3 This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without reference to its
choice of law principles and without regard to the United Nations Convention on
the International Sale of Goods.
     12.8 Notices.
          12.8.1 Any notice required to be given or delivered to either party
under the terms of this Agreement shall be in writing and addressed to such
party at the address indicated below or such other address as such party may
designate, in writing, from time to time.

         
 
  In the case of Insurint:   c/o Health Benefits Direct Corporation
 
      5 Radnor Corporate Center
 
      Suite 555
 
      Radnor, Pennsylvania 19087
 
      Attn: P. Pete Zografakis
 
       
 
  In the case of Vendor:   Realtime Solutions Group, L.L.C.
 
      20 North Wacker Drive, Suite 4000
 
      Chicago, Illinois 60606
 
      Attn: Gregg Antenen

10



--------------------------------------------------------------------------------



 



          12.8.2 All notices shall be deemed to have been given or delivered
when actually received.
          12.8.3 A party may from time to time change its address or designee
for notification purposes by giving the other party prior written notice of the
new address or designee and the date upon which it shall become effective.
     12.9 Entire Agreement; Amendment. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof. This
Agreement supersedes all prior or contemporaneous representations, discussions,
negotiations, letters, proposals, agreements and understandings between the
parties hereto with respect to the subject matter hereof, whether written or
oral. This Agreement may be amended, modified or supplemented only by a written
instrument duly executed by an authorized representative of each of the parties.
     12.10 Severability. Any provision of this Agreement that is determined to
be invalid or unenforceable in any jurisdiction shall be ineffective to the
extent of such invalidity or unenforceability in such jurisdiction, without
rendering invalid or unenforceable the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction. If a court of competent jurisdiction declares any provision of
this Agreement to be invalid or unenforceable, the parties agree that the court
making such determination shall have the power to reduce the scope, duration, or
area of the provision, to delete specific words or phrases, or to replace the
provision with a provision that is valid and enforceable and that comes closest
to expressing the original intention of the parties, and this Agreement shall be
enforceable as so modified.
     12.11 No Waiver. No term or provision of this Agreement shall be considered
waived by either party, and no breach consented to by either party, unless such
waiver or consent is in writing and signed on behalf of the party against whom
it is asserted. No consent to or waiver of a breach of this Agreement by either
party, whether express or implied, shall constitute a consent to, waiver of or
excuse for any other, different or subsequent breach of this Agreement by such
party.
     12.12 Agreement is Controlling. If there is any inconsistency or conflict
between the provisions of the main body of this Agreement and the provisions of
any exhibit hereto, the provisions of the main body of this Agreement shall be
controlling and shall govern, except to the extent such provisions are expressly
superseded by the provisions of such Exhibit.
     12.13 Counterparts; Execution and Delivery. The main body of this Agreement
may be executed in two counterparts, both of which shall constitute one and the
same instrument. Each such counterpart shall be deemed an original, and it shall
not be necessary in making proof of this Agreement to produce or account for
more than one such counterpart. Each such document shall be deemed executed by
both parties when any one or more counterparts hereof or thereof, individually
or taken together, bears the original or facsimile signatures of each of the
parties.
[Remainder of page intentionally left blank; signature page follows on next
page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

          INSURINT CORPORATION      
By:
  /s/ Charles Eissa    
 
 
 
    Name: Charles Eissa     Title: President    
 
        REALTIME SOLUTIONS GROUP, L.L.C.    
 
       
By:
  /s/ Gregg Antenen    
 
 
 
    Name: Gregg Antenen     Title: Managing Director    
 
        HEALTH BENEFITS DIRECT CORPORATION    
 
       
By:
  /s/ Charles Eissa    
 
 
 
    Name: Charles Eissa     Title: President and Chief Operating Officer    

12



--------------------------------------------------------------------------------



 



Exhibit A
Software and Fees
1. Description of Software: Realtime Solutions Group’s Straight Through
Processing software (“Realtime STP”) and any updates and modifications and
improvements thereto. Realtime STP includes access to electronic signature and
third party data capabilities which will have separate transaction charges for
their use.
2. License Fees and Payment Schedule: The License Fee for the installation of
the Software and use thereof by the users hereunder is $550,000. The License Fee
is due and payable at the time the Agreement is executed and the Materials have
been delivered to Insurint and shall be paid with 216,612 unregistered shares of
HBDC’s Common Stock (the “Shares”). Concurrently with the delivery of the
Shares, the parties shall enter into a Registration Rights Agreement, which will
provide for piggyback registration rights for the Shares. Transaction fees for
use of the electronic signature and third party data capabilities of the system
are not included in this License Fee.
3. Maintenance Fees and Payment Schedule: Maintenance Services shall be provided
by Vendor to Insurint at no charge for the Initial Period. Following the Initial
Period, Vendor shall provide, at the option of Insurint, further Maintenance
Services for an annual fee of $100,000, payable in cash or in additional shares
of HBDC Common Stock (the “Additional Shares”). The number of Shares to be
delivered shall be determined by dividing $100,000 by the average of the high
and low prices of HBDC’s Common Stock during the ten trading day period ending
on the trading date three days preceding the delivery of the Additional Shares.
Any fractional shares shall be paid in cash. The Additional Shares shall be
included in the Registration Rights Agreement.

13



--------------------------------------------------------------------------------



 



Exhibit B
Professional Services
1. Professional Services.
     1.1 Provision of Professional Services. Insurint may retain Vendor to
perform Professional Services and prepare Deliverables, in each case as
described in individual Statements of Work agreed upon and entered into by the
parties from time to time, and Vendor agrees to furnish the Professional
Services and prepare the Deliverables on the terms and subject to the conditions
set forth in the Agreement and this Exhibit B.
     1.2 Statements of Work (each an “SOW”).
          1.2.1 The initial SOW is attached hereto as Attachment B-1. Additional
SOWs shall be in a form substantially similar to the initial SOW, with such
changes as are necessary to reflect the details of the project that is the
subject to the applicable additional SOW and such other changes as are agreed to
by Insurint and Vendor therein.
          1.2.2 Each SOW shall provide a schedule (which may include, without
limitation, milestones dates) for completion of the Professional Services and
Deliverables required thereunder. Each SOW shall detail the specifications
applicable to any Deliverables required under such SOW. Vendor shall provide the
Professional Services at the locations specified in the applicable SOW.
     1.3 Changes in Scope. Insurint may request changes that affect the scope or
duration of the Professional Services under any SOW, including changes in the
specifications for the Deliverables. If Insurint requests such a change, Vendor
shall promptly notify Insurint if Vendor believes that an adjustment in the fees
for Professional Services or an adjustment to the schedule is required. Insurint
also may request a change in the schedule without changing the scope of the
Professional Services. In either case, the parties shall negotiate in good faith
a reasonable and equitable adjustment in the fees for Professional Services, the
schedule, and the specifications, as applicable, and shall confirm such changes
in a writing signed by the parties. Vendor shall continue to furnish
Professional Services pursuant to the existing SOW until such changes have been
agreed to by the parties in writing.
     1.4 Project Managers. Each party shall designate a “Project Manager” under
each SOW who shall be the principal point of contact between the parties for all
matters relating to that SOW. Each party may designate a new Project Manager by
written notice to the other party.
     1.5 Customer’s Facilities; Compliance with Rules and Policies. When
Professional Services are provided at Insurint’s facility, Insurint shall
provide reasonable workspace and other facilities consistent with the
requirements of the Professional Services to be provided under the applicable
SOW.
          While at Insurint’s facilities, Vendor and its personnel shall observe
and follow Insurint’s work rules, policies, and standards as the same are
communicated from time to time, including those rules, policies, and standards
of Insurint relating to security of and access to data, facilities, telephone
systems, electronic mail systems, and computer systems.
          Vendor acknowledges and agrees that upon ten (10) days prior written
notice to Vendor, Insurint may conduct an audit of all copies of Vendor’s
records relating to Vendor’s obligations under this Section 1.5 to determine if
Vendor is in compliance with the terms and conditions hereof. The audit shall be
conducted during Vendor’s normal business hours and conducted so as to minimize
any interference with Vendor’s normal business. In the event any such audit
discloses any breach of the terms of Section 1.5 by Vendor, Vendor shall, in
addition to such other rights and remedies as may be available to Insurint as
the result of such breach, pay to Insurint the full costs and expenses of such
audit.
     1.6 Changes in Vendor Personnel Requested by Insurint. If Insurint becomes
dissatisfied with any of Vendor’s personnel providing the Professional Services,
Insurint may notify Vendor of the details of its dissatisfaction, and the
parties shall cooperate to remedy the problem as soon as reasonably possible.
2. Acceptance Testing.
     2.1 Delivery of Deliverables. When Vendor has completed a Deliverable under
an SOW, Vendor shall deliver such Deliverable (in source code, object code and
byte code form) to Insurint so that Insurint may determine whether the
Deliverable substantially conforms to the applicable specifications using
(a) such acceptance testing criteria as may be set forth in the applicable SOW,
or (b) if there are no such acceptance testing criteria set forth in the
applicable SOW, then such tests and procedures as Insurint may deem appropriate.

14



--------------------------------------------------------------------------------



 



     2.2 Acceptance Testing Period. Insurint shall have 30 days after receipt of
each Deliverable, and again upon the Delivery of the final Deliverable (or
certification by Vendor that it has met the final milestone under the applicable
SOW, if any) to test the Deliverable (the “Deliverable Acceptance Testing
Period”) to determine whether it substantially conforms with the applicable
specifications, and with respect to the final Deliverable, to determine whether
the Deliverables as a whole substantially conform to the applicable
specifications. If Insurint notifies Vendor in writing of any substantial
Nonconformities in any Deliverable within the applicable Deliverable Acceptance
Testing Period, Vendor shall make continuous, commercially reasonable efforts to
repair or replace such item within 10 days of its receipt of such notice of
Nonconformities and shall deliver a Certificate of Compliance to Insurint to
indicate that Insurint may begin retesting.
     2.3 Acceptance. If Insurint does not notify Vendor of any Nonconformities
within the applicable Deliverable Acceptance Testing Period, Insurint shall be
deemed to have accepted the Deliverable. Should Vendor fail to correct a
Nonconformity within 30 days of receiving written notice of such Nonconformity,
Insurint may terminate the applicable SOW, whereupon Vendor shall refund to
Insurint the fees for Professional Services pre-paid to Vendor for such
Deliverable.
     2.4 No Release; No Waiver. Acceptance of any particular Deliverable by
Insurint in accordance with the provisions of this Section 2 shall not, and
shall not be deemed to, release Vendor from its warranty or other obligations
set forth in this Agreement, or constitute a waiver by Insurint of any of its
rights under this Agreement.
3. Warranty Period. The Deliverable Warranty Period shall begin on the date the
Deliverable (and its Documentation) is “accepted” by Insurint and shall
terminate 12 months thereafter. If Insurint, within the Deliverable Warranty
Period, notifies Vendor of any Nonconformity in the Deliverable, then Vendor
shall use commercially reasonable efforts to correct the Nonconformity. If
Vendor is unable to correct the Nonconformity within 30 days, Vendor shall, if
so requested by Insurint, promptly refund to Insurint any fees paid by Insurint
for the defective Deliverable.
4. Fees, Invoicing and Payment. During the term of each SOW, Insurint shall pay
to Vendor the fees for Professional Services set forth in the applicable SOW.
The Professional Services may be performed by Vendor on either a time and
materials basis or on a fixed price basis, or a combination thereof, in each
case as set forth in the applicable SOW. Vendor acknowledges that Insurint shall
not be obligated to pay any amounts above those set forth in the applicable SOW.
5. Hire Restriction. Unless otherwise mutually agreed to by the parties in
writing, Insurint agrees not to hire or to solicit the employment of any
employees or consultants of Vendor during the term of this Agreement or the
performance of any SOW for the term of such SOW and for 12 months thereafter.
Unless otherwise mutually agreed to by the parties in writing, Vendor agrees not
to hire or to solicit the employment of any of the Insurint’s employees or
consultants assigned to Vendor to perform services under any SOW during the term
of such SOW and for 12 months thereafter.
6. Termination.
     6.1 Termination of SOW. Insurint may terminate any SOW hereunder at any
time on written notice to Vendor if Vendor breaches any material term or
condition of this Exhibit B and does not cure such breach within 30 days
following its receipt of written notice thereof from the terminating party.
Without limiting the foregoing, Insurint shall have the right at any time, with
or without cause, to terminate any SOW upon providing 10 days’ prior written
notice to Vendor.
     6.2 Upon Termination. Upon termination of any SOW, Vendor shall immediately
deliver to Insurint any Deliverables specified in the terminated SOW, whether
any such Deliverable has been partially or fully completed, and Insurint shall
pay to Vendor any fees for Professional Services rendered up to the date of
termination.

15



--------------------------------------------------------------------------------



 



Exhibit C
Maintenance Availability and Response Times
     See attached.

16



--------------------------------------------------------------------------------



 



Exhibit C
MAINTENANCE SERVICES
1. TERM. Vendor shall provide Maintenance Services to Insurint for the first 12
months from the date of acceptance of the Software (the “Initial Period”). At
least 90 days prior to the end of the Initial Period, Vendor shall notify
Insurint that such period is about to expire. Insurint may terminate Maintenance
Services upon 30 days’ written notice. Subject to the provisions of the
Agreement allowing for termination, Vendor agrees, at the request of Insurint,
to offer Maintenance Services for at least 12 months beyond the Initial Period.
2. MAINTENANCE SERVICES.
     2.1 Definition of Problem. “Problem” shall mean a question or issue with
respect to, or a defect in or failure of, the Software (or, if applicable, its
Documentation) to operate in conformance with its applicable specifications and
Documentation.
     2.2 Telephone Support; Defect Reporting. Insurint shall report any Problems
to Vendor by telephone or by email as described in this paragraph. Vendor shall
provide telephone assistance to Insurint with respect to the identification and
resolution of Problems, and with respect to the general operation of the
Software, at telephone numbers designated by Vendor from time to time. Telephone
support provided by Vendor will be available from 9:00 am to 6:00 pm Eastern
Time Monday through Friday.
     2.3 Problem Fixes.
          2.3.1 Classification of Problems. Based on communications between
Insurint and Vendor under Section 2.2 above, Insurint shall determine, in
accordance with the following table, the “Severity Level” of the Problem.

      Severity Level   Definition  
1
  A Problem that causes the Software to crash or be unavailable for use and
which has no acceptable work-around.
 
   
2
  A Problem that affects multiple users of the Software and prevents effective
use of an essential feature or essential features of the Software, but which
does not cause the Software to be unavailable for use in whole.
 
   
3
  A Problem that affects productivity or ease of use of the Software and for
which there is typically a work around.
 
   
4
  A Problem that does not materially affect Insurint’s ability to use the
Software (e.g., user interface inconveniences).

The parties agree to consider any Problem negatively impacting the security of
the Software, or the security of Insurint’s systems as a result of the Software,
as a Severity Level 1 Problem.
     2.4 Problem Response and Resolution. Based on the “Severity Level” of the
Problem, each of Vendor and Insurint shall take the following actions:

          Severity Level   Vendor Responsibilities   Insurint Responsibilities  
1
  Acknowledge and assign immediately. Vendor’s client support and production
support teams will work continuously until fixed, 24x7 if not resolved by the
close of the business day.   Call at time of opening ticket (email not
acceptable for Severity 1). Be available to answer questions, provide
information, and receive and install code fix immediately, 24x7 if not resolved
by the close of the business day.

17



--------------------------------------------------------------------------------



 



          Severity Level   Vendor Responsibilities   Insurint Responsibilities  
2
  Acknowledge and assign immediately. Vendor’s client support and production
support teams will work continuously within normal business hours until
resolved.   Be available to answer questions, provide information within 4 hours
of request. Install/test fix providing feedback.
 
       
3
  Acknowledge within one business day. Ticket will be assigned when possible,
based on the priority set by Insurint and Vendor.   Provide information and
answer questions within one business day.
 
       
4
  Acknowledge within one business day. Ticket will be assigned when possible,
based on the priority set by Insurint and Vendor.   Provide information and
answer questions within three business days.

     2.5 Updates. Vendor will provide Insurint with all new releases,
enhancements, updates, corrections, patches, bug-fixes, or other modifications
(regardless of how characterized) to the Software (and, if applicable, to the
source code to the Software) that are distributed, designed, developed, or
created by or for Vendor (each, an “Update”), and shall provide such Updates to
Insurint at the same time as Vendor provides them to other users or licensees of
the Software. Vendor will ensure, by providing appropriate Updates, that the
Software contains security features that are consistent with industry best
practices. Other than the Maintenance Fees (if any), Vendor shall not charge
Insurint for any Updates while Maintenance Services are in effect. All Updates
shall be deemed a part of the Software for the purposes of the licenses granted
by Vendor to Insurint under the Agreement. The foregoing sentence shall survive
any termination of this Exhibit C.
     2.6 Compliance with Insurint Policies. While at Insurint’s facilities,
Vendor and its personnel shall observe and follow Insurint’s work rules,
policies, and standards as the same are communicated to Vendor from time to
time, including those rules, policies, and standards of Insurint relating to
security of and access to data, facilities, telephone systems, electronic mail
systems, and computer systems.

18